Citation Nr: 0308917	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  00-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1981.  She additionally served with the reserves.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
February 2001, the Board remanded the case for further 
development.  Thereafter, the veteran's claims file was 
transferred to the RO in Roanoke, Virginia.  The case has 
been returned to the Board for further appellate action.  


REMAND

The February 2001 remand directed that the veteran was to be 
afforded a VA neurological examination to determine the 
etiology of any current stroke residuals, to include whether 
it was at least as likely as not that any residuals were 
incurred or aggravated either in-service, or are the result 
of or are aggravated by her service-connected PTSD.  Although 
the veteran was afforded an examination, the examiner did not 
address the etiology of her stroke residuals.  As the RO did 
not fully comply with the 2001 Board remand additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

The remand also directed that the veteran be afforded a VA 
psychiatric examination to determine the nature and severity 
of her PTSD.  The evidence of record indicates that the 
veteran failed to report to several scheduled examinations.  
It is unclear, however, whether she was advised of the 
consequences should she fail to appear for her scheduled 
psychiatric examination.  She should be informed of such 
consequences and afforded another psychiatric examination.

Finally, the representative states that there are VA 
treatment records from VA facilities in both New York and 
Virginia that are not of record.  These records should be 
associated with the veteran's claims file.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Centers in Syracuse, New York, 
and Hampton, Virginia, dated from May 
2001 to the present and from the 
Binghamton VA Clinic in New York, dated 
from December 1999 to the present.

2.  Thereafter, the RO should forward the 
veteran's claims file to the VA examiner 
who conducted the November 2001 VA 
examination.  The physician must review 
the entire claims file, and opine whether 
it is at least as likely as not that the 
veteran suffered a stroke as the result 
of any injury or disease she incurred in 
service.  The physician must also opine 
whether it is at least as likely as not 
that the veteran's service-connected PTSD 
caused or aggravated her stroke.  A 
notation to the effect that this record 
review took place should be included with 
the physician's report.  Any opinion 
provided should be supported by a 
complete rationale.  

3.  If, for any reason, the VA physician 
who conducted the November 2001 
examination is unavailable for any 
reason, the RO must make arrangements for 
the veteran to be afforded a new 
neurological examination to determine the 
etiology of any current stroke residuals.  
The veteran must also be provided a VA 
psychiatric examination to determine the 
severity of her PTSD symptoms.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  A notation to the effect 
that this record review took place should 
be included the examination reports.  All 
indicated studies should be performed.  

Based on the medical findings and a 
careful review of the claims folder, the 
neurologist must opine whether it is at 
least as likely as not that any current 
stroke residuals are the result of or are 
aggravated by her service-connected PTSD, 
or are etiologically linked to her 
service or any disease or injury incurred 
therein.  If the examiner is unable to 
provide the requested opinions, the 
report should so state together with an 
explanation why the opinions cannot be 
provided.  Any opinion provided must be 
supported by a complete rationale.

The psychiatrist, after carefully 
reviewing the claims folder, must list 
all diagnosed mental disorders.  To the 
extent feasible, the psychiatrist must 
distinguish the symptomatology manifested 
by the veteran's service-connected PTSD 
from the symptomatology manifested by 
nonservice-connected psychiatric 
disorders.  If such distinctions are not 
feasible, this must be so stated in the 
report.  The examiner should render an 
opinion as to what effect the service-
connected PTSD has on the veteran's 
social and industrial adaptability.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  A 
Global Assessment of Functioning (GAF) 
score must be provided, and the 
psychiatrist should explain the meaning 
thereof.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

4.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that the 
development is in compliance with the 
directives of this remand.  

5.  Thereafter, if the issues on appeal 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


